DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/9/2021 has been entered.

 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-9, 13-14, and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 

Claim 1 recites the fillers “rubber powder”, “nitrile rubber powder”, and “acrylic rubber powder”. Paragraph [0023] of the instant Specification discloses the rubber powder, nitrile rubber powder, and acrylic rubber powder as a vulcanized products. Thus, the Specification only discloses these rubber powders in the vulcanized form. The “rubber powder”, “nitrile rubber powder”, and “acrylic rubber powder” recited in the claim encompass various forms of these fillers including unvulcanized and vulcanized forms. Accordingly, while there is support in the Specification as originally filed to recite specific forms of these fillers, i.e. “vulcanized rubber powder”, “vulcanized nitrile rubber powder”, and “vulcanized acrylic rubber powder”, there is no support in the Specification as originally filed to recite the broader forms “rubber powder”, “nitrile rubber powder”, and “acrylic rubber powder” which encompasses other forms of these fillers not disclosed in the instant Specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-7, 9, and 27 are rejected under 35 U.S.C. 103(a) as being unpatentable over Suzuki et al (US 2004/0241429) in view of Nagata et al (US 2003/0026969) and Chinda et al (US 2009/0011962).


The fibers in friction material composition have a length from 0.5 to 1.5 mm, identical to that present claimed ([0022]). The diameter of the fibers is 25 to 75 microns, overlapping the recited range of 40 to 150 microns ([0022]). Given that the reference discloses stainless steel fibers as part of the fibrous base, it is clear that the stainless steel fibers of the reference possess the dimensions drawn to the dimensions of the fibers in the fibrous base ([0021]).
The friction composition comprises three (3) types of metal oxides such as ferrosoferric oxide, i.e. triiron tetroxide, an iron oxide ([0027]). While the reference does not disclose this compound as a filler, as evidenced by Paragraph [0037] of Chinda et al, triiron tetroxide is an inorganic filler in friction material compositions. Accordingly, Suzuki et al discloses a friction material comprising a metal oxide filler as recited in the present claims.
 Given that the reference discloses that the fibrous base includes no asbestos, and given that the reference does not require the presence of asbestos, it is clear that the reference discloses a non-asbestos organic friction material as recited in the present claims ([0019]). 
While the reference discloses fibers such as copper, brass, and bronze, it is noted that such fibers are not required, i.e. other fibers can be utilized in the fibrous base ([0019]). Accordingly, it is clear that copper, copper compounds, and copper alloys are not required and therefore, the friction material is free of copper, copper compound, or copper alloys as recited in the present claims.

	Nagata et al discloses a non-asbestos-based friction composition comprising steel fibers, organic fibers, a binder and fillers such as zirconium oxide in the amount of 5 to 60 vol. % which is utilized in order to improve the friction characteristics of the composition (Abstract, [0034], [0039], and [0043]-[0044]).
Given that both Suzuki et al and Nagata et al are drawn to friction material compositions containing organic fibers, inorganic fibers and binders, in light of the particular advantages provided by the use and control of the amount of zirconia as taught by Nagata et al, it would therefore have been obvious to one of ordinary skill in the art to include zirconia in the amounts disclosed by Nagata et al in the composition disclosed by Suzuki et al with a reasonable expectation of success.
Regarding the limitations in the claim drawn to the ratio between stainless steel fibers to zirconia and titanate, it is determined that the total of metallic titanate (10 vol. %) and zirconia (5 to 60 vol. %) is 15 to 70 vol. %, overlapping the recited range of 1 to 25 vol. %. The ratio of stainless steel fiber to titanate and zirconia is [3-8] : 10 + [5 – 60] or [3-8] : [15-70] or 1: [5 -  8.75], overlapping the recited range of 1 : [7-8].
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).


Regarding claim 3, the combined disclosures of Suzuki et al, Nagata et al, and Chinda et al teach all the claim limitations as set forth above. Additionally, Suzuki et al discloses that graphite, i.e. a solid lubricant, comprises 10 vol. %, within the recited range of 0 to 10 vol. % (Table 6).

Regarding claim 4, the combined disclosures of Suzuki et al, Nagata et al, and Chinda et al teach all the claim limitations as set forth above. Additionally, Suzuki et al discloses that graphite, comprises 10 vol. %, within the recited range of 0 to 10 vol. % (Table 6).

Regarding claim 5, the combined disclosures of Suzuki et al, Nagata et al, and Chinda et al teach all the claim limitations as set forth above. Additionally, Suzuki et al discloses that the fibers in friction material composition have a length from 0.5 to 1.5 mm, identical to that present claimed ([0022]). The diameter of the fibers is 25 to 75 microns, overlapping the recited range of 40 to 150 microns.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 6, the combined disclosures of Suzuki et al, Nagata et al, and Chinda et al teach all the claim limitations as set forth above. Additionally, Table 6 of Suzuki et al discloses aramid fiber, i.e. organic fibers, in the amount of 5 vol. %, within the recited range of 1 to 10 vol. %. The total amount of inorganic fibers, i.e. titanate (10 vol. %) and stainless steel fibers (3 to 8 vol. %) is 13 to 18 vol. %, within the recited range of 1 to 20 vol. %, novolak resin comprises 15 vol. %, within the recited range of 5 to 30 vol. %; graphite in the amount of 10 vol. %, within the recited range of 1 to 15 vol. %; zirconium silicate in the amount of 5 vol. %; 10 vol. % titanate fiber, within the recited range of 1 to 25 vol. % 3 to 8 vol. % stainless steel, within the recited range of 1 to 10 vol. %. 
Suzuki discloses that the amount of the three (3) metal oxides is 12 to 30 volume % ([0027]-[0028].  As discussed above Nagata et al discloses zirconia in the amount of 5 to 60 vol. %. Thus, the total amount of metal oxide is 12 to 72 volume % overlapping the recited range of 1 to 30 vol. %.
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Regarding claim 7, the combined disclosures of Suzuki et al, Nagata et al, and Chinda et al teach all the claim limitations as set forth above. Additionally, Suzuki et al discloses that the 

Regarding claim 9, the combined disclosures of Suzuki et al, Nagata et al, and Chinda et al teach all the claim limitations as set forth above. As discussed above, Suzuki et al discloses potassium titanate.

Regarding claim 27, the combined disclosures of Suzuki et al, Nagata et al, and Chinda et al teach all the claim limitations as set forth above. Additionally, Suzuki et al discloses that each of the three (3) metal oxides is included in the friction material composition in the amount of at least 4 vol. %, and where the total amount of the three (3) metal oxides is not more than 30 vol. % ([0028]). Accordingly, the triiron oxide is 4 to 22 vol. %, within the recited range of 2 to 40 vol. %.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al (US 2004/0241429), Nagata et al (US 2003/0026969), and Chinda et al (US 2009/0011962) as applied to claims 1, 3-7, 9, and 27 above, and in view of Phipps et al (US 2007/0219289).

The discussion with respect to Suzuki et al, Nagata et al, and Chinda et al as set forth in Paragraph 10 above is incorporated here by reference.

Regarding claim 8, the combined disclosures of Suzuki et al, Nagata et al, and Chinda et al teach all the claim limitations as set forth above. As discussed above, Suzuki et al discloses .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al (US 2004/0241429), Nagata et al (US 2003/0026969), and Chinda et al (US 2009/0011962) as applied to claims 1, 3-7, 9, and 27 above, and in view of Kobayashi et al (US 5,383,963).

The discussion with respect to Suzuki et al, Nagata et al, and Chinda et al as set forth in Paragraph 10 above is incorporated here by reference.

Regarding claim 8, the combined disclosures of Suzuki et al, Nagata et al, and Chinda et al teach all the claim limitations as set forth above. As discussed above, Nagata et al discloses potassium titanate. The reference does not disclose that the potassium titanate is potassium hexatitanate.  
Kobayashi et al discloses a composite fiber consisting of potassium hexatitanate and titanium dioxide used in friction material for slide members of automobiles and like brake devices (Abstract). The reference discloses that the fibers have outstanding insulation, refractory properties and reinforcing properties (Column 1 Lines 5-13).
Given that both Suzuki et al and Kobayashi et al are drawn to friction materials comprising potassium titanate, and in light of the particular advantages provided by the use and .

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al (US 2004/0241429), Nagata et al (US 2003/0026969), and Chinda et al (US 2009/0011962) as applied to claims 1, 3-7, 9, and 27 above, and in view of Piersol (US 4,279,696).

The discussion with respect to Suzuki et al, Nagata et al, and Chinda et al as set forth in Paragraph 10 above is incorporated here by reference.

Regarding claim 13, the combined disclosures of Suzuki et al, Nagata et al, and Chinda et al teach all the claim limitations as set forth above.  Paragraph [0020] of Suzuki et al discloses a total fiber volume percent of 5 to 30 vol. %, while Paragraph [0019] discloses fibers such as iron.  Accordingly, the compositions discloses in the examples discussed above can comprise 10 vol. % of other fiber such as iron.  While the reference discloses fibers such as iron can be present in the composition, the reference does not disclose that the composition comprises zinc fibers.
	Piersol discloses a friction material comprising fiber such as iron and zinc. In view of Piersol’s recognition that iron and zinc fibers are equivalent and interchangeable, it would have been obvious to one of ordinary skill in the art to substitute iron fibers with zinc and thereby arrive at the present invention.  Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of 

	Regarding claim 14, the combined disclosures of Suzuki et al, Nagata et al, and Chinda et al teach all the claim limitations as set forth above. Additionally, it is noted that Suzuki discloses that the fibers have a length from 0.5 to 1.5 mm, within the recited range of 0.2 and 1.5 mm ([0022]). The diameter of the fibers is 25 to 75 microns, overlapping the recited range of 50 to 250 microns.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Response to Arguments
Applicant's arguments filed 3/9/2021 have been fully considered but they are not persuasive. 

Applicants argue that both Suzuki and Nagata include zirconia as a part of a large and extensive list for use as a filler as disclosed in Paragraphs [0025] and [0026] of Suzuki and Paragraphs [0043] and [0044] of Nagata, and claim 1 as amended excludes zirconia as a filler. However, while both Suzuki and Nagata disclose zirconia as a filler, attention is directed to Paragraph [0026] of Hikichi (US 2001/0005547) and Paragraph [0016] of Ogata et al (US 2001/0024917). Both references, drawn to friction material compositions, disclose zirconia as a 

Applicants argue that there is no description or suggestion to use zirconia as part of a mixture of a system of metal oxides as recited in the amended claim, which further recites a filler made up from one or more of a number of specific materials. However, firstly it is noted that Paragraph [0027] of Suzuki et al discloses three (3) type of metal oxides that are included in the friction composition including ferrosoferric oxide, i.e. triiron tetroxide , an iron oxide. As evidenced by Paragraph [0037] of Chinda et al, triiron tetroxide is an inorganic filler in friction material compositions
Secondly, as set forth in Paragraph 5 of the Final Office Action mailed on 11/9/2020, given that Suzuki et al discloses the recited metallic titanate and Nagata et al discloses zirconia, it is clear that the combined disclosures of Suzuki et al and Nagata et al disclose a system of fibrous oxides based on a metallic titanates added with zirconia as recited in the present claims. Furthermore, as set forth in Paragraph 3 of the Examiner’s Answer, mailed on 4/16/2020 and incorporated in Paragraph 10 of the Final Office Action by reference, while the present claims recite that zirconium oxide is mixed in combination with metallic titanates as a system of fibrous oxides, it is noted given that Suzuki et al discloses metallic titanates and Nagata discloses zirconium oxide, it is the clear that the composition obtained from the combined disclosures of Suzuki et al and Nagata necessarily result in zirconium oxide mixed in combination with metallic titanates as a system of fibrous oxides as recited in the present claims. That is, while both references disclose zirconium oxide as a filler, this does not prohibit a composition obtained 

Applicants argue that Suzuki and Nagata detail different percentages of filler, in which Suzuki requires 40 to 85 percent by volume (disclosed in Paragraph [0026] of Suzuki) and Nagata indicates a content percentage of between around 5 to 60 percent by volume, and thus, the references disclose disparate amounts with only some overlap.  However, the fact remains as set forth in the rejections above Suzuki discloses a friction material composition comprising fillers such as ferrosoferric oxide in amount of 4 to 22 volume %, within the recited range of 2 to 40 volume %, recited in newly added claim 27. 

Applicants argue that even if the ranges were found, the combinations are not straight forward and lead to virtually limitless number of combinations in order to yield the claimed friction material. However, the Examiner’s position remains absent evidence to the contrary given that both Suzuki et al and Nagata et al are drawn to friction material compositions containing organic fibers, inorganic fibers, and binders, in light of the particular advantages provided by the use and control of the amount of zirconium oxide as taught by Nagata et al, it would therefore have been obvious to one of ordinary skill in the art to include zirconium oxide in the amounts disclosed by Nagata et al in the composition disclosed by Suzuki et al with a reasonable expectation of success. That is, while the prior art references could result in virtually limitless number of combinations, it is significant to note that Applicants have not proffered any evidence, i.e. data, supporting their position that one of ordinary skill in the art could not obtain the instantly claimed friction material composition with a reasonable expectation of success..


Applicants argue that one of ordinary skill in the art would not be guided by the art of record to add zirconia in combination with metallic titanates and stainless steel fibers to produce a composition having interrelated ratios in accordance with amended claim 1. However, as set forth in the Examiner’s Answer and incorporated by reference in the Final Office Action, the Examiner’s position remains absent evidence to the contrary that it would have been obvious to utilize the amounts of stainless steel fibers, metallic titanate as disclosed by Suzuki et al and the amount of zirconium oxide as disclosed by Nagata, including that claimed, and thereby arrive at the claimed friction material composition with a reasonable expectation of success. That is, it is the Examiner’s position absent evidence to the contrary given that Suzuki et al discloses a friction material composition comprising zirconium oxide and Nagata discloses a friction material composition comprising zirconium oxide, amounts thereof, as well as motivation for the amount of zirconium oxide, i.e. improving the friction characteristics of the friction composition, it would have been obvious to one of ordinary skill in the art to utilize the amounts of zirconium oxide as disclosed by Nagata in the composition disclosed by Suzuki with a reasonable expectation of success.

Applicants argue that both Suzuki and Nagata indicate that copper or copper compounds such as bronze or brass can be used in the fibrous base, while amended claim 1 now specifically 

Applicants argue that Phipps minimally fails to define the amounts of each component and indicates the total amount of friction modifier is generally 69-88 percent by volume of the friction material or 38-85 percent or more specifically about 51-63 %.  However, it is noted that as set forth in Paragraph 26 of the Examiner’s Answer incorporated by reference in the Final Office Action, Phipps was merely utilized as an evidence reference that potassium hexatitanate as disclosed in Suzuki et al is frequently referred to as potassium titanate.

Applicants argue that Kobayashi fails to discuss or suggest any use of zirconium oxide in combination with the potassium hexatitanate or stainless steel fibers as required according to pending claim 1. However, as set forth in the rejections of record and explicated in the in Paragraph 27 of the Examiner’s Answer incorporated by reference in the Final Action, Kobayashi was utilized for its disclosure of a friction material comprising a composite fiber consisting of potassium hexatitanate and titanium dioxide used in friction material for slide members of automobiles and like brake devices. Thus, while Kobayashi does not disclose all the features of the present claimed invention, the reference is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely the benefits of a composite fiber in friction materials, and in combination with the primary reference, discloses the presently claimed invention. If the secondary reference contained all the features of the present claimed invention, it would be identical to the present claimed invention, and there would be no need for secondary references.

Applicants argue that Piersol relates to a process for forming a friction material that includes metal fibers in which the metal fibers can include zinc, among other listed material (iron, brass, copper) and no description or teaching is provided concerning the use of zirconium oxide in specified amounts in combination with stainless steel fiber and a metallic titanate. However, as set forth in Paragraph 30 of the Examiner’s Answer incorporated by reference in the Final Office Action, while Piersol does not disclose all the features of the present claimed invention, the reference is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely iron and zinc fibers are equivalent and interchangeable, and in combination with the primary reference, discloses the presently claimed invention. If the secondary reference contained all the features of the present claimed invention, it would be identical to the present claimed invention, and there would be no need for secondary references.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767